
	

113 HR 1537 IH: To amend title 13, United States Code, to provide that individuals in prison shall, for the purposes of a decennial census, be attributed to the last place of residence before incarceration.
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1537
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Jeffries (for
			 himself, Mr. Richmond,
			 Mr. Rangel,
			 Mr. Johnson of Georgia,
			 Ms. Clarke, and
			 Mr. Scott of Virginia) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 13, United States Code, to provide that
		  individuals in prison shall, for the purposes of a decennial census, be
		  attributed to the last place of residence before
		  incarceration.
	
	
		1.Residence of incarcerated
			 individualsSection 141 of
			 title 13, United States Code, is amended—
			(1)by resdesignating subsection (g) as
			 subsection (h); and
			(2)by inserting after
			 subsection (f) the following:
				
					(g)(1)Effective beginning with the 2020 decennial
				census of population, in taking any tabulation of total population by States
				under subjection (a) for purposes of the apportionment of Representatives in
				Congress among the several States, the Secretary shall, with respect to an
				individual incarcerated in a State, Federal, county, or municipal correctional
				center as of the date on which such census is taken, attribute such individual
				to such individual’s last place of residence before incarceration.
						(2)In carrying out this subsection, the
				Secretary shall consult with each State department of corrections to collect
				the information necessary to make the determination required under paragraph
				(1).
						.
			
